BERANEK, Judge.
This appeal arises from a suit to invalidate an inter vivos gift made by an elderly decedent to her stepson. Appellant/plaintiff asserted that the decedent transferred a certain stock certificate as a result of undue influence growing out of a confidential relationship. Simply stated, the appellate attack is that the defendant’s version of how he received the stock certificate was so lacking in credibility as to be unacceptable and unbelievable as a matter of law. In short, the members of this appellate panel do not have the prerogative of judging the credibility of witnesses. Old Equity Life Insurance Company v. Levenson, 177 So.2d 50 (Fla. 3rd DCA 1965), and In Re: Estate of Edmunds, 214 So.2d 65 (Fla. 4th DCA 1968). The trial judge chose to believe the testimony of witnesses which appellant would have this court reject. We cannot conclude that the court committed reversible error in this regard, and the judgment below is thus affirmed.
AFFIRMED.
HERSEY, J., concurs.
LETTS, J., concurs specially.